DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 07/27/2020 are accepted by the examiner.
Priority
  	The application is filed on 07/27/2020 and has priority of provisional application 
filed on 03/05/2012.
 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-2, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz et al. (US 20200304318 A1, hereinafter, Kravitz) in view of Zhou et al. (US 20190102756 A1, hereinafter, Zhou).
 	Regarding claim 1, Kravitz discloses a machine-implemented method, wherein a transaction comprises: a first party generating a private key; the first party computing a public key from the private key (Paragraph 0074: a first endpoint device 1101, a first endpoint device Public Key 1102, a communication line certificate (holding the public key of each endpoint 1103) for the first endpoint device 1101, a second endpoint device 1104 in a cloud 1105, a second endpoint device Public Key 1106, a second endpoint device private key);
 	 the first party sending its public key to the second party; the second party receiving the first party's public key (Fig. 9 and associated texts; Paragraph 0062: , a command may have to be verified as having been issued by the same authority as that associated as the owner of the public key to be updated or replaced or by a distinct authority that has been clearly delegated by the authority with such permission (to address, say, the possibility that the original authority has lost access to one or more of its private keys); 
 	the first party signing transaction information with first party's private key and computing a transaction signature (Paragraph 0072: real-time credential management may involve key establishment key pairs and/or encryption/decryption key pairs, as well as digital signature verification 607, and digital signature generation key pairs 608. These key establishment key pairs and/or encryption/decryption key pairs may be used, in turn, to deliver access to derived, transported and/or agreed-upon symmetric encryption/decryption keys); 
 	the first party sending the transaction information and transaction signature to a second party; the second party using the first party's public key to verify the signature (Paragraph 0124-0125: the signed transaction/communications a one-time-use signature certificate that it owns that typically does not disclose the attributes of the requestor except to the intended recipient when used in conjunction with the key agreement-enabled targeted disclosure of one or more such attributes); 
 	[if the first party's transaction signature is valid, the second party executes the transaction]
 	 (Paragraph 0129: an account number is revealed by that account holder within a blockchain transaction responsive to a previous blockchain “flagged” transaction (where that previous transaction creator may have selectively released one or more relevant attributes of the signature TCert). Account numbers may be subaccount numbers (to dilute account activity leakage). Common ownership of subaccounts is not revealed even if recipients from different subaccounts collude);  
 	wherein the first party has a processor system with at least one processor and a memory system; wherein the second party has a processor system with at least one processor and a memory system (Paragraph 0125: The one-time use signature certificate associated by the signed transaction with a one-time-use/transaction certificate acquired above based on a preexisting SCL is leveraged to authenticate a subsequent TLS session).
 	Kravitz does not explicitly states but Zhou from the same or similar fields of endeavor teaches if the first party's transaction signature is valid, the second party executes the transaction (Zhou, Paragraphs 0078,0095 : owner needs to know the corresponding private key and digitally sign the transaction. The network verifies the signature using the public key. the digital currency may be encrypted by assigning a unique key to the transferring and signing the digital currency using a cryptographic signature the amount from the sender account to the recipient account).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify if the first party's transaction signature is valid to execute transaction by second party as taught by Zhou in the teachings of Kravitz for the advantage of performing a payment transaction associated with the user, accessing a user account maintained by a currency issuance unit, and transferring the transfer amount in the digital currency from the user account to a recipient account associated with the recipient identification data (Zhou, Abstract).
 	Regarding claim 2, the combination of Kravitz and Zhou discloses the method of claim 1 wherein the second party is a blockchain network (Paragraph 0129: an account number is revealed by that account holder within a blockchain transaction responsive to a previous blockchain “flagged” transaction (where that previous transaction creator may have selectively released one or more relevant attributes of the signature TCert).
Regarding claim 4, the combination of Kravitz and Zhou discloses the method of claim 1 wherein the computing of said transaction signature depends at least partly on the time (Zhou, Paragraph 0022:  the digital currency is generated for a specific transaction or for several transactions within a predetermined time and, after the transaction is completed, the digital currency may become invalid).
 	Regarding claim 5, the combination of Kravitz and Zhou discloses the method of claim 1 wherein said computing of a transaction signature executes at least some elliptic curve computations over a finite field (Kravitz Paragraph 0072:  key establishment key pairs and/or encryption/decryption key pairs may be used, in turn, to deliver access to derived, transported and/or agreed-upon symmetric encryption/decryption keys so that plaintext content . Further, the Examiner takes an official notice on with respect to claimed “elliptic curve computations over a finite field” which are well known in the technical field of endeavor as would be understood by those skilled in the art).
 	Regarding claim 6, the combination of Kravitz and Zhou discloses the method of claim 1, wherein said generating of the private key depends upon biometric information (Zhou Paragraph 0041:  biometric authentication may include one or more of a fingerprint authentication, authentication based on facial recognition, an iris pattern authentication, a heartbeat authentication, and a vein pattern identification. The vein pattern identification may be performed using scanning of one or more of the following: a palm vein pattern)
 	Regarding claim 7, the combination of Kravitz and Zhou discloses the method of claim 1, wherein said generating of the private key depends upon the first party selecting a collection or sequence of visual images (Kravitz Paragraph 0045: the dashboard 121 includes controls and visualizations used by a user to interface with the security ecosystem platform 117. The API 120 also typically interfaces with the AA 107 regarding identities, groups, trusts rules, business logic).
 	Regarding claim 8, the combination of Kravitz and Zhou discloses the method of claim 1, wherein said processor system contains a smart card processor (Paragraphs 0042, 0083, 0141:  smart device).
	Regarding claim 9; Claim 9 is similar in scope to claims 1, 6, and 7, and is therefore rejected under similar rationale.
 	Regarding claim 10, the combination of Kravitz and Zhou discloses the method of claim 9, wherein at least one of said images is an animal, place, or object (Kravitz Paragraph 0045: the dashboard 121 includes controls and visualizations used by a user to interface with the security ecosystem platform 117. The API 120 also typically interfaces with the AA 107 regarding identities, groups, trusts rules, business logic)
 	Regarding claim 11, the combination of Kravitz and Zhou discloses the method of claim 9, wherein said code is based on a user key (Paragraph 0038: a rule may instruct a device to accept additional rules and/or instructions from (and digitally signed by) a trusted source, e.g., an endpoint identified by its public key, digital identity token, certificate or other entities).
 	Regarding claim 12, the combination of Kravitz and Zhou discloses the method of claim 9, wherein said code is based on at least partly on biometric information (Zhou Paragraph 0041:  biometric authentication may include one or more of a fingerprint authentication, authentication based on facial recognition, an iris pattern authentication, a heartbeat authentication, and a vein pattern identification. The vein pattern identification may be performed using scanning of one or more of the following: a palm vein pattern).
 	Regarding claim 13, the combination of Kravitz and Zhou discloses the method of claim 9, wherein the transaction information has a bitcoin address (Zhou Paragraph 0042: the payment data may include data associated with one or more of the following: a credit card, a debit card, a retail card, a charge card, a bank saving account, a bank checking account, an insurance account, a stored-value card, a digital mobile currency, a cryptocurrency account).
 	Regarding claim 14, the combination of Kravitz and Zhou discloses the method of claim 9, wherein the code is validated by a blockchain network (The decentralized control of the cryptocurrency works through a code block file chain ((Zhou Paragraph 0091: BLOCKCHAIN), which is a public transaction database, functioning as a distributed ledger with private key to perform peer to peer transactions).
 	Regarding claim 15; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 18 is similar in scope to claim 7, and is therefore rejected under similar rationale.
 	Regarding claim 20, the combination of Kravitz and Zhou discloses the system of claim 15, wherein the generating of the private key depends upon a physical device measuring a quantum event (the Examiner takes an official notice on with respect to claimed “measuring a quantum event” which are well known in the technical field of endeavor as would be understood by those skilled in the art).
Allowable Subject Matter 
6.	Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner Notes 
7.	The Examiner notes that incorporating combined limitations of claim 2, 4, and 7 into independent claim 1 would help advance the prosecution as it would clarify claimed invention. Similarly, the combined limitations of claims 10, 12, 13 and 14 into independent claim 9  and  combined limitations of claims 18 and 20 into independent claim 15 would better clarify the subject matter/embodiment of claimed invention. 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umezurike  (US 20200059470 A1) discloses an industrial internet encryption system for an internet of things (IoT) environment for providing an industrial internet encryption system comprising: accessing an application module; initiating registration with the application module, completing registration with the application module by providing profile attributes.
Wilson (US 20180302417 A1) discloses a block chain (“blockchain”) to enable the establishment of file dates and the absence of tampering, even for documents held in secrecy and those stored in uncontrolled environments, but which does not require trusting a timestamping authority or document archival service.
9.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498